Title: To Thomas Jefferson from John Wayles Eppes, 4 January 1803
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond January 4. 1803.
          
          Callender has been this day discharged from his recognizance by the County Court of Henerico—6 magistrates in favor of his discharge & 1 against it—The trial took up two days & the cause has been fully and ably argued—As I had not an opportunity of getting into the Court House from the concourse who attended I can give you no sketch of the arguments—
          Accept for your health &c My friendly wishes Yours &c
          
            Jno: W: Eppes
          
        